Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in responsive to RCE filed on 3/8/21. Claims 2, 4-9, 11-16, 18-23 are pending.  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/18/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 2, 4-9, 11-16, 18-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

Under STEP 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (PEG), independent Claims 2, 4-9, 11-16, 18-23 recite a “method”, “CRM”, “system”.  
Under STEP 2A Prong One, Claims 2, 9 and 16, recite steps of “… [a] receiving data indicating a geographic location of a user device corresponding to a user; [b] invoking using an application instance operating on the user device, an operation that determines a geographic location of the user corresponds to a geographic location of a particular healthcare provider, at least in part, by comparing the geographic location of the user device to one or more geographic locations of one or more healthcare providers, and determining that the user device is within a threshold distance of the particular healthcare provider; [c] in response to determining that the geographic location of the user corresponds to the geographic location of the particular healthcare provider, calculating, with the application instance operating on the user device, at least one metric; [d] encrypting data related to the user, using an encryption key; and [e] in response to determining the at least one metric, transmitting, from the user device to a device of the particular healthcare provider, the encrypted data related to the user.  However these steps fall within the “Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion) (see MPEP § 2106.04(a)(2), subsection III); Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations (see MPEP § 2106.04(a)(2), subsection I).  For example, steps of " [a] receiving data indicating a geographic location of a user device corresponding to a user; [b] invoking using an application instance operating on the user device, an operation that determines a geographic location of the user corresponds to a geographic location of a particular healthcare provider, at least in part, by comparing the geographic location of the user device to one or more geographic locations of one or more healthcare providers, and determining that the user device is within a threshold distance of the particular healthcare provider; [c] in response to determining that the geographic location of the user corresponds to the geographic location of the particular healthcare provider, calculating, with the application instance operating on the user device, at least one metric; [d] encrypting data related to the user, using an encryption key (i.e. can be a mental process pen-and-paper cipher (form of encryption) ; and [e] in response to determining the at least one metric, transmitting, from the user device to a device of the particular healthcare provider, the encrypted data related to the user... can be Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion) (see MPEP § 2106.04(a)(2), subsection III); Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations (see MPEP § 2106.04(a)(2), subsection I).  Dependent claims 4-8, 11-15, 18-23 recites “…decrypting the encrypted health network data and transmitting the data based on the geographic location of user and healthcare providers”, these steps fall within Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion) (see MPEP § 2106.04(a)(2), subsection III); Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations (see MPEP § 2106.04(a)(2), subsection I). 
Nowhere in Appellants' Specification is ¶ [0149, 0154, 0157] there any description that “recites steps [a]-[f] is intended to improve computer capabilities or an existing technology 2, 4-9, 11-16, 18-23 are squarely within the realm of abstract ideas. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion) (see MPEP § 2106.04(a)(2), subsection III); Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations (see MPEP § 2106.04(a)(2), subsection I)” grouping of abstract ideas.

Under STEP 2A Prong Two, This judicial exception is not integrated into a practical application. 
Claims 2, 9 and 16 recite additional elements of “one or more computers, storage devices, ”, to perform the steps of the abstract idea discussed above.  The m one or more computers, storage devices are recited at a high-level of generality (i.e., as a generic device performing generic computer functions of messaging service environment) such that it amounts to no more than mere instructions to apply the exception using a generic computer, see Specification ¶ [0055-0058].  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. That is, other than reciting “processor…memory…electronic device”, nothing in the claim elements preclude the steps from practically falls within in the Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion) (see MPEP § 2106.04(a)(2), subsection III); Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations (see MPEP § 2106.04(a)(2), subsection I). Accordingly, the claims recite an abstract idea.  

Claims 2, 9 and 16 is encrypted health network data and transmitting the data based on the geographic location of user and healthcare providers rather than a technological solution is evidenced by the claim's failure to recite anything other than generic hardware outside of the abstract idea. See Specification ¶ [0149, 0154, 0157], which is operational with numerous other general purpose ... computing system environments or configurations. Examples of well-known computing systems, environments, and/or configurations that may be suitable for use with computer system include, but are not limited to ... any of the above systems or devices, and the like"); Specification ¶ [0149, 0154, 0157] ("flowchart illustrations .. . can be implemented by computer readable program instructions ...instructions may be provided to a processor of a general purpose computer ... or other programmable data processing apparatus"). Spec, ¶ [0149, 0154, 0157].In Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315,1329 (Fed. Cir. 2017), the Federal Circuit concluded that claims directed to the use of an index to search for and retrieve data constituted an abstract idea as well as a well-known, routine and conventional process. See id. at 1327("the abstract idea of creating an index and using that index to search for and retrieve data ... organizing and accessing records through the creation of an index-searchable database, includes longstanding conduct that existed well before the advent of computers and the Internet" ( quotations omitted)); id. At 1329 (using an index to receive a request for information and delivering records constitute "no more than the performance of well-understood, routine and conventional activities previously known in the industry" ( citations, brackets, and quotations omitted)). Here, claims limitations [a]-[e] practically falls within in the Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion) (see MPEP § 2106.04(a)(2), subsection III); Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations (see MPEP § 2106.04(a)(2), subsection I).

Similarly, the Supreme Court in Alice (573 U.S. 208, at 226) reviewed a method claim requiring "the use of a computer to create electronic records, track multiple transactions, and issue simultaneous instructions." Id. at 224 ( citations omitted). The petitioner in Alice emphasized that the method claims "recite specific hardware configured to perform specific computerized functions." Id. at 226 ( citation and quotations omitted). The Alice court found But what petitioner characterizes as specific hardware-a "data processing system" with a "communications controller" and "data storage unit," ... is purely functional and generic. Nearly every computer will include a "communications controller" and "data storage unit" capable of performing the basic calculation, storage, and transmission functions required by the method
claims. Id. ( citations omitted).
Here, claims 2, 4-9, 11-16, 18-23 does not recite additional details, functionality or specialized processes to the recited generic components noted supra to distinguish itself from the analysis in Alice.

Under Step 2B, Claims 2, 4-9, 11-16, 18-23 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a “one or more computers, storage devices” no more than mere instructions to apply the  (see BASCOM Global Internet Services v. AT&T Mobility LLC, 827 F .3d 1341 (Fed. Cir. 2016) holding recites generic computer, network and Internet components, none of which is inventive by itself) see also Two-Way Media Ltd. V. Comcast Cable Communications, LLC, 2017 U.S. App. LEXIS 21706 at 14 (Fed. Cir. Nov. 1, 2017) finding “Nothing in the claims or their constructions, including the use of “intermediate computers,” requires anything other than conventional computer and network components operating according to their ordinary functions”, see also “simply implementing an abstract concept on a computer, without meaningful limitations to that concept, does not transform a patent-ineligible claim into a patent-eligible one.” Accenture Global Service v. Guidewire Software, Inc., 728 F.3d 1336 (Fed. Cir. 2013) at 1345; see also the prohibition against patenting an abstract principle by attempting to limit the use of the [principle] to a particular technological environment (see Diehr, 450 U.S. at 191; “attempts to limit the abstract concept to a computer implementation and to a specific industry thus do not provide additional substantive limitations to avoid preempting the abstract idea of [the] system” Accenture Global Service v. Guidewire Software, Inc., 728 F.3d 1336 (Fed. Cir. 2013)); Classen as an example case identifying a mental process. Specifically, "[c]oncepts relating to data comparisons that can be performed mentally or are analogous to human mental work." See MPEP § 2106.04(a)(2), sections III and III A.  Therefore, the additionally recited limitations individually or in combination as a whole in Claims 2, 4-9, 11-16, 18-23 fail to amount to significantly more than the abstract idea.

Dependent Claims 4-8, 11-15, 18-23 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. § 101 because the additionally recited limitations fail to establish that the claims are not directed to an abstract idea, and none of the additionally recited limitations amount to significantly more than the abstract idea.  Claims 2, 4-9, 11-16, 18-23 only recite the processing of the edits by the online chat group users.  These additional elements fail to amount to significantly more than the abstract mental process above.   Therefore, Claims 2, 4-9, 11-16, 18-23 are not directed to patent-eligible subject matter.

Response to Arguments
Examiner has reopen prosecution since the scope or the claims are broader and 101 rejection is applied. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HITESH R PATEL whose telephone number is (571)270-5442.  The examiner can normally be reached on Monday-Friday 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 571-270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Hitesh Patel/Primary Examiner, Art Unit 2419                                                                                                                                                                                                        

4/4/21